Citation Nr: 1412326	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  04-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low back strain with degenerative joint disease.

2.  Entitlement to service connection for blood clots of the legs and lungs, to include as secondary to service-connected low back strain with degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to August 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In January 2006, February 2009, October 2010 and July 2011, the Board remanded these claims for additional development.  The Board finds that the RO did not fulfil the Remand directives pertaining to the Veteran's claim for blood clots; therefore, this issue is addressed in the REMAND portion below.  

Pertaining to the increased rating claim, in the July 2011 Remand, the RO was instructed to: document the nature of the Veteran's low back disability, document the specialty of the November 2010 and January 2011 VA examiners, and if it was determined that the examiner was not an orthopedist, to afford the Veteran a VA examination with an orthopedist and a neurologist, and to obtain clarification of the January 2011 VA examiner's opinion.  A medical diagnosis of the Veteran's back disability was obtained in November 2011; the Veteran was afforded a VA examination with a neurologist in October 2011 and an orthopedist in November 2011; and clarification of the January 2011 opinion was obtained in September 2011.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, the claims are now partially ready for appellate review.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2004 by the undersigned Veterans Law Judge.  The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issues on appeal.  See April 2004 BVA Hearing Transcript, page 3.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  It is noteworthy that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the VLJ hearing.  Moreover, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that hearing is thus legally sufficient. 

The issues of entitlement to service connection for blood clots of the legs and lungs and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to September 23, 2002, the Veteran's low back strain with degenerative joint disease was not manifested by severe limitation of motion, severe intervertebral disc syndrome, or listing of whole spine to opposite side, positive Goldthwaite's sign, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or severe intervertebral disc syndrome with recurrent attacks and only intermittent relief.

2.  From September 23, 2002, to September 25, 2003, the Veteran's low back strain with degenerative joint disease was not manifested by severe limitation of motion, severe intervertebral disc syndrome, or listing of whole spine to opposite side, positive Goldthwaite's sign, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or severe intervertebral disc syndrome with recurrent attacks and only intermittent relief.

3.  From July 25, 2006, the Veteran has a forward flexion of the thoracolumbar spine limited to 30 degrees or less.

4.  There is no evidence that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.

5.  The Veteran's neurological symptoms cannot be attributed to his service-connected lumbar disability.


CONCLUSIONS OF LAW

1.  Prior to July 25, 2006, the criteria for a rating higher than 20 percent for a low back strain with degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (prior to September 23, 2002), Diagnostic Codes 5292, 5293, 5295 (between September 23, 2002 and September 26, 2003), General Rating Formula for Diseases and Injuries of the Spine (2013).

2.  From July 25, 2006, the criteria for a rating of 40 percent, but no higher, for low back strain with degenerative joint disease, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (prior to September 23, 2002), Diagnostic Codes 5292, 5293, 5295 (between September 23, 2002 and September 26, 2003), General Rating Formula for Diseases and Injuries of the Spine (2013).

3.  The criteria for separate ratings for neurological symptoms have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (prior to September 23, 2002), Diagnostic Codes 5292, 5293, 5295 (between September 23, 2002 and September 26, 2003), General Rating Formula for Diseases and Injuries of the Spine (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2002 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  Additional letters were sent in March 2009, and August 2011.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in July 2006, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal. 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and VA medical opinions and examinations pertinent to the issues on appeal.  Virtual VA records have been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a Rating Higher than 20 Percent for a Low Back Strain with Degenerative Joint Disease

The Veteran seeks an increased rating for his low back strain with degenerative joint disease.  He asserts his disability is more severe than what is represented by a 20 percent rating.  He also asserts his neurological symptoms are due to his service-connected disability.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

First, the Board notes that the Veteran's claim was filed in August 2002.  During the time the Veteran's appeal has been pending, the criteria for rating diseases and injuries of the spine changed effective September 26, 2003.  66 Fed. Reg. 51,454 -58 (Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2005)).  VA also amended the criteria for rating intervertebral disc syndrome effective September 23, 2002, 67 Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013)).  Amended rating criteria can be applied only for periods on and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As mentioned above, the Veteran's claim was filed in August 2002.  As such, all three versions of the rating criteria for rating diseases and injuries of the spine, (the regulations in effect prior to September 23, 2002, the regulations effective September 23, 2002, and the regulations effective September 26, 2003) are applicable to the Veteran's claim.

The RO addressed the Veteran's low back claim under the old criteria in a February 2003 rating decision, and the current regulations in a December 2003 statement of the case, and multiple supplemental statements of the case.  Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory revisions of both September 23, 2002, and September 26, 2003, in the adjudication of this appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, a 10 percent rating was warranted for mild intervertebral disc syndrome.  A 20 percent rating was warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome with recurring attacks, with intermittent relief.  A 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  This regulation was again slightly revised in September 2003. 

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes include 5236 (sacroiliac injury and weakness), 5237 (lumbosacral strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome). 68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codess 5237, 5242, 5243 (2013). 

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013).

Facts

Service connection for a mild, low back strain, claimed as residuals of a back injury, was established by a February 1974 rating decision, at which time a noncompensable rating was assigned, effective from November 20, 1973.  A July 1974 rating decision increased the rating to 10 percent disabling, effective November 20, 1973.  The Veteran submitted a claim for an increased rating in August 2002.  A rating of 20 percent was awarded in a February 2003 rating decision, effective August 23, 2002.  The Veteran asserts his disability is more severe than what is represented by a 20 percent rating.  

The Board notes that the Veteran's lumbar spine disability is medically complex.  Historically, the Veteran injured his back in service while carrying a heavy load of supplies onboard ship.  Service treatment records from August 1969 document the Veteran's complaints of back pain.  He was found to have a strain and spasm and was treated with heat and rest.  X-rays were negative.  He was not thereafter treated for back pain in service, and his spine, musculoskeletal system and lower extremities were described as normal in a November 1970 service examination.  His spine, musculoskeletal system and lower extremities were also described as normal at the time of a July 1972 discharge examination.

In 1987, approximately fifteen years after the Veteran's discharge, he was involved in a severe motor vehicle accident, in which he suffered numerous injuries, including a T3-T4 compression fracture.  In 1989, he underwent decompression of the T3-T4 fracture.  In 2001, a laminectomy of C5-C6 was performed to alleviate stenosis.  Since the accident and subsequent surgeries, the medical record has documented numerous neurological abnormalities and the Veteran has been confined to a wheelchair.

The Veteran was afforded a VA examination in October 2002.  The Veteran complained of low back pain since service, and that he fell approximately one year prior, which caused his low back pain to worsen.  The Veteran stated that he now suffered from a constant low back pain that felt like muscles in spasm, which radiated down the back of both legs.  He asserted that the pain disturbed his sleep.  It was noted that an x-ray, dated May 2002 demonstrated minor degenerative changes in the lumbar spine.  Examination revealed the Veteran utilized a walker and he had a right foot drop.  The Veteran was described as very unsteady.  Straight leg raising was positive on the right and deep tendon reflexes were asymmetrical at the knee.  There were no sensory deficits present.

An April 2003 x-ray was taken after the Veteran reported sharp pain, associated with urine incontinency, numbness, tingling sensation to both lower legs and weakness to both legs, which was noted to be chronic since 1987 with no recent changes.  X-rays demonstrated minor degenerative changes in the lumbar spine.

The Veteran was afforded a VA examination in November 2003.  The Veteran reported chronic low back pain and that he used a wheelchair and a walker.  Physical examination revealed a slight kyphosis, with no obvious scoliosis; however, it was noted that x-rays did show scoliosis.  It was noted that the Veteran leaned forward when standing.  Forward flexion was to 50 degrees, extension to 8 degrees, right and left lateral flexion was 15 degrees in each direction and right and left rotation was to 20 degrees in each direction.  There was noted pain during range of motion.  The examiner stated there was paraspinal muscle tenderness, but no actual spasm was seen.  Neurologic examination revealed decreased sensitivity in both lower legs.  The Veteran was diagnosed with degenerative joint disease of the lumbosacral spine with chronic pain and limited range of motion, peripheral neuropathy and paresthesias bilaterally of lower extremities, with no apparent etiology, and incontinence with lower urinary tract syndrome, probably secondary to bladder neck obstruction, and impotence.

A February 2006 x-ray demonstrated minimal progression of osteophytes and minimal disc space narrowing at the L1-2 level.

The Veteran was afforded a VA examination in July 2006.  Examination revealed a flexion to 20 degrees, with pain beginning at 10 degrees, extension to 10 degrees with pain beginning at 5 degrees, left lateral flexion to 15 degrees with pain beginning at 5 degrees, right lateral flexion to 10 degrees with pain beginning at 5 degrees, left and right lateral rotation to 10 degrees with pain beginning at 5 degrees.  The Veteran was diagnosed with chronic lumbar and lumbosacral strain/sprain with limited motion, probable cauda equine syndrome and degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran's neurologic symptoms of the bilateral lower extremities were most likely caused by the Veteran's service-connected low back injury.  The examiner explained that there was documentation of a service-connected low back injury in 1970, which according to the records, was still present in 1974.  The examiner stated that since the problem existed for more than six months, it qualified as a chronic condition, which is permanent and subject to progression.

A medical opinion was obtained in October 2006.  The examiner noted that there was no report of abnormal neurological findings associated with the low back pain until the Veteran's injury secondary to the motor vehicle accident in February 1987.  The examiner opined that it was more likely than not that the Veteran's neurological symptoms were related to his cervical spine myelopathy rather than the lumbar strain.  The examiner stated the Veteran has no sign of lumbosacral root disease and the most recent MRI did not show major or significant abnormalities, yet his cervical spine did show cord myelomalacia at the C5-6 level, which would account for his current leg complaints, changes in gait and potentially bladder complaints.  

Given the contradictory medical opinions of record, the Board requested additional medical opinions in a February 2009 Remand.  A consensus examination report was requested from an orthopedist and a neurologist.

In response to the February 2009 Remand, the RO obtained a VA examination report rendered by a family physician.  An orthopedist was not consulted.  A neurologist was consulted and her findings incorporated into the examination report but she did not render any opinion as requested.  

The Board again requested opinions from an orthopedist and neurologist in an October 2010 Remand.  A VA opinion was obtained in November 2010.  However, in a July 2011 Remand, the Board found the report to be unacceptable.  The November 2010 examiner's specialty was unknown, and therefore did not meet the Remand directives from October 2010.  Additionally, the Board noted that a January 2011 report opined that the Veteran's limited range of lumbar motion on rotation was at least as likely as not related to the slip and fall injury in 1973.  The Board noted in the July 2011 Remand that there was no slip and fall injury in 1973.  A request was made to clarify the examination reports.  

In October 2011, a neurologist submitted a medical opinion.  All evidence was reviewed and the neurologist noted that she personally saw the Veteran in October 2009.  The neurologist stated that overall, there was no sign of lumbar spasm or any peripheral nerve injury to either leg, clinically or on electrodiagnostic testing.  The examiner stated that lumbar radiculopathy would not cause complete loss of ability to move muscles in the leg, as nerve roots travel any specific anatomic patterns and an injury to a root causes weakness to only some of the muscles in a leg.  The examiner explained that a cervical spine lesion, however, could certainly cause weakness only on one side of the body.  The examiner commented that the Veteran's report of ambulating with a walker part of the time did not match his clinical presentation of complete inability to move the left leg and suggested an exaggeration of symptoms.  The examiner opined that there was no evidence of lumbar spasms that were ongoing as a result of the Veteran's service-connected lumbar strain/sprain.  The neurologist stated that the findings on the neurological examination match the post-service traumatic spine injury from 1987.

The Veteran was afforded a VA examination in September 2011; however, it was not conducted by an orthopedist, as requested.  The Veteran was afforded a VA examination by an orthopedist in November 2011.  The Veteran was unable to perform range of motion testing and was unable to stand.  There was noted severe tenderness, pain and spasm in the left paralumbar muscles with guarding or muscle spasm severe enough to result in abnormal spinal contour, such as scoliosis, reversed lordosis or abnormal kyphosis.  After reviewing the claims file, the examiner noted that the Veteran most likely suffered from a chronic lumbodorsal strain/sprain from the service-connected lifting/carrying incident in 1969.  However, the examiner opined that the greatest majority of the Veteran's problems, especially the dorsal fractures and radicular components with weakness of the left lower extremity, are directly causally related to the motor vehicle accident of 1987 and not the service-connected situation of 1969.

In September 2011, the examiner from the January 2011 VA examination submitted an addendum, indicating that he was referring to the in-service incident in 1969, not 1973, when he opined that the Veteran's limited range of motion was due to an accident during service.

Analysis

Importantly, the Board notes that when it is not possible to separate the effects of service-connected and nonservice-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, in this case, the preponderance of evidence indicates that the Veteran's neurological symptoms are most likely due to his post-service accident, while his restricted range of motion is due to his service-connected lumbar strain.  Given that the Veteran did not suffer from neurological symptoms until after his cervical spine injury, and considering the medical evidence of record, including neurological testing, the preponderance of evidence indicates that his neurological symptoms are due to his cervical spine, not his service-connected lumbar spine.  See October 2009 VA examination, October 2011 VA examiner opinion, November 2011 VA examiner opinion.

Prior to September 23, 2002

The medical evidence of record shows that, prior to September 23, 2002, the Veteran's lumbar spine disability was manifested by pain and limitation of motion.  A treatment note from September 2002 indicates that the Veteran was using a cane due to his back pain.

Under the criteria in effect prior to September 23, 2002, limitation of motion of the lumbar spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent rating was warranted for slight limitation of motion of the lumbar spine.  A 20 percent rating was warranted for moderate limitation of motion of the lumbar spine.  A 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Preliminarily, the Board notes that neither the Rating Schedule nor the regulations in effect prior to September 23, 2002 provided definitions for words such as "mild," "moderate," "severe," "marked," or "pronounced."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The medical evidence of record does not show that the Veteran's lumbosacral spine limitation of motion was severe in degree prior to September 23, 2002.  There is no medical evidence of record that indicates that the limitation of motion demonstrated prior to September 23, 2002 was severe, even taking into account any additional function loss due to pain or any other factors.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted prior to September 23, 2002, under Diagnostic Code 5292.

Under the criteria in effect prior to September 23, 2002, lumbosacral strain was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The medical evidence of record prior to September 23, 2002, does not show severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Accordingly, the Board finds that evidence of record shows does not show that any higher rating is warranted under Diagnostic Code 5295.

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The medical evidence of record prior to September 23, 2002, does not show that the Veteran's low back symptomatology was more than moderate in nature.  There is no evidence that indicates a level of symptomatology analogous to severe intervertebral disc syndrome under the criteria in effect prior to September 23, 2002.  Accordingly, a rating in excess of 20 percent is not warranted prior to September 23, 2002 under Diagnostic Code 5293.

As the Veteran's disability involves restricted articulation of a joint, the Board must also address the provisions regarding limitation of function due to pain, weakness, incoordination, excess motion, and fatigability.  38 C.F.R. §§ 4.40, 4.45 (2013).  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as there is no indication in the record that the Veteran experienced any limitation of motion of the lumbar spine due to pain, weakness, or incoordination prior to September 23, 2002, that would have resulted in disability more nearly approximating severe limitation of motion, severe intervertebral disc syndrome, or listing of whole spine to opposite side, positive Goldthwaite's sign, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, the Board finds that a rating in excess of 20 percent is not warranted prior to September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295.


From September 23, 2002, to September 25, 2003

The medical evidence of record show that, from September 23, 2002 to September 25, 2003, the Veteran's lumbosacral spine disability was manifested by limitation of motion with muscle spasms and x-ray findings of a bridging lateral left osteophyte at L1-2.  The Board finds that a rating in excess of 20 percent is not warranted under Diagnostic Code 5295, as the medical evidence of record from September 23, 2002, to September 25, 2003, does not show listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, or abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Furthermore, the Board finds that a higher rating is not warranted during this period because the evidence does not show severe limitation of motion or severe intervertebral disc syndrome with recurrent attacks and only intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295.

Intervertebral Disc Syndrome and Separate Orthopedic and Neurologic Manifestations 

Under the schedular criteria in effect on and after September 23, 2002, intervertebral disc syndrome is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under that version of the Diagnostic Code, intervertebral disc syndrome is rated either on the total duration of incapacitating episodes over the previous 12 months or by combining under § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board finds that the preponderance of the evidence of record does not show that the Veteran required bed rest prescribed by a physician at any point from August 23, 2002, to the present, and during no 12 month period is he shown to have required bed rest prescribed by a physician for four weeks or more. Accordingly, the Board finds that a rating in excess of 20 percent is not warranted at any point during the period on appeal due to incapacitating episodes.

The Board must also determine whether an increased rating can be assigned for the Veteran's lumbosacral spine disability by providing separate ratings for the chronic orthopedic and neurologic manifestations of the disability.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2013).  

As stated previously, the Veteran suffers from many neurological symptoms.  However, based on the evidence of record, the Board finds that the preponderance of evidence indicates that the neurological symptoms are due to the Veteran's cervical spine disorder, which is not service connected.  As indicated by the November 2011 orthopedic specialist, the Veteran's radicular component, including weakness of the extremities, is causally related to his motor vehicle accident of February 1987 and not the service-connected situation of 1969.  Similarly, an October 2011 neurologist stated that the findings of neurological examinations match the Veteran's post-service traumatic cervical spine injury from 1987 and that his cervical spine cord lesion is responsible for the current neurological findings as well as complaints of left leg weakness.  Therefore, based on all the evidence of record, the Board finds that separate ratings for neurological symptoms are not warranted. 

As of September 26, 2003

The medical evidence of record shows that, for the period on and after September 26, 2003, the Veteran's lumbosacral spine disability was predominantly manifested by pain, muscle spasms, and limitation of motion.  

During a November 2003 VA examination, the Veteran had a forward flexion of 50 degrees, with pain.  Importantly, however, during a July 2006 VA examination, the Veteran had a forward flexion of 20 degrees with pain starting at 10 degrees.  Such measurements clearly meet the criteria for a 40 percent evaluation under the General Rating Formula.  38 C.F.R. § 4.71a, General Rating Formula (2013).  Therefore, the Board finds that a 40 percent rating is warranted for the Veteran's lumbosacral spine disability for the period on and after July 25, 2006, the date of the first medical report that showed limitation of flexion to 30 degrees or less.  38 C.F.R. § 4.7 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

However, the Board finds that a rating in excess of 40 percent is not warranted at any point during the period on appeal.  Based on the regulations in effect as of September 26, 2003, the medical evidence of record shows that the Veteran's lumbosacral spine has never been ankylosed, either favorably or unfavorably.  38 C.F.R. § 4.71a, General Rating Formula (2013).  The Board notes that the Veteran did not complete range of motion testing during the November 2011 VA examination; however, the Veteran stated that if he twisted the wrong way, his back would go into spasm.  The Board finds this statement indicates that the Veteran is able to move his spine, to "twist," and therefore, his spine is not ankylosed.  

Furthermore, the Board finds that an increased rating is not warranted for intervertebral disc syndrome when applying the previous or current criteria, subsequent to September 26, 2003.  The Board notes that the November 2011 VA examiner indicated that the Veteran did not have intervertebral disc syndrome.  Therefore, the Board finds that an increased rating based on intervertebral disc syndrome pursuant is not warranted. 

This issue has also been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's lumbosacral spine symptoms, the evidence shows distinct periods of time during which his symptoms have varied to such an extent that the different ratings assigned herein are needed to adequately compensate the disability.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2013); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered the Veteran's statements regarding the severity of his back disability and how it has affected his daily activities.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence concerning the level of severity of this disorder consists of the medical evidence of record.  Resolving all doubt in favor of the Veteran, the evidence indicates that the Veteran is entitled to a 40 percent rating, effective July 25, 2006.

The Board has also considered whether any alternate Diagnostic Codes allow for a higher evaluation.  However, the Diagnostic Codes applied herein for the low back are the most appropriate since the Veteran is diagnosed with a low back strain.

Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for a lumbosacral spine disability inadequate.  

The Veteran's lumbosacral spine disability was rated under the applicable diagnostic codes from all of the relevant versions of 38 C.F.R. § 4.71a, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's lumbosacral spine disability was manifested by the varying degrees of pain, muscle spasms, and limitation of motion listed above.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings assigned herein for his lumbosacral spine disability.  Ratings in excess of the ratings assigned herein are provided for certain manifestations of spine disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the ratings assigned herein for the Veteran's lumbosacral spine disability reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular ratings are adequate and no referral is required.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability, and there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the currently assigned ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Prior to July 25, 2006, a rating higher than 20 percent for low back strain with degenerative joint disease is denied.

From July 25, 2006, a rating of 40 percent, but no higher, for low back strain with degenerative joint disease is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to separate ratings for neurological symptoms is denied.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in multiple remands was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the Board's last two remands, it was noted that the Veteran's blood clotting disorder has been identified as due to a congenital protein C and protein S deficiency.  As such, the July 2011 Remand noted that particular development was required to properly adjudicate the claim.  Specifically, the last two prior remands noted that the examiner was directed to ascertain whether the Veteran's congenital protein C and protein S deficiency was a congenital or developmental defect or a congenital or developmental disease.  If a disease, findings were requested as to whether the disease was aggravated by his period of active service beyond the natural progression of the disorder.  If a defect, findings were requested as to whether there was any superimposed disease or injury in connection with the congenital defect, and if so, whether the superimposed disease or injury was related to the Veteran's period of active service.

The July 2011 Remand noted that while the November 2010 VA examiner confirmed that the Veteran has a congenital protein C and protein S deficiency, the examiner failed to address any follow-up questions.  The July 2011 Remand requested the Veteran be afforded a VA examination with a hematologist.  All necessary studies and/or tests were to be conducted and all follow-up questions were to be answered.

The Veteran was afforded a VA examination in September 2011.  As the Veteran's representative noted, the examiner who conducted the September 2011 VA examination was not a hematologist.  See January 2014 Brief of Appellant.  

The examiner noted that the status of the Veteran's primary hematologic condition was active.  See September 2011 VA examination, page 12.  The examiner also checked "yes" that laboratory testing had been performed, but did not provide any results.  Id. at pg. 17.  The examiner did, however, note prior testing results from October 2009.  Id. at pg. 20.  For the Veteran's diagnosis, the examiner stated the Veteran had a history of deep vein thrombosis (DVT) and pulmonary embolus, with preceding exacerbating factors of immobility during automobile trips and smoking.  The examiner stated there was no definite evidence of underlying hypercoagulable state and there was no conclusive evidence of protein C or protein B deficiency because the only testing that was performed was completed while the Veteran was on Coumadin, which is known to reduce levels of protein C and protein S.  The examiner then stated that it was unknown if the disease was active.

The Board finds the September 2011 VA examination to be inadequate.  First, the examination was not performed by a hematologist, as requested.  Second, all necessary tests were not performed, as the examiner used blood-testing results from October 2009.  Third, the examiner provided contradictory answers, indicating in the beginning of the report that the Veteran's condition was active, while stating at the end of the report that it was unknown if the disease was active.  Finally, the examiner indicated that there was no conclusive evidence of protein C or protein B deficiency, yet provided no discussion reconciling the prior evidence of record, which found that the Veteran "clearly" had a protein deficiency.  See October 2009 VA examination, page 15.  The Board finds a remand is necessary to afford the Veteran a new VA examination, with a hematologist, in which all tests are conducted and the examiner clearly and thoroughly answers all requested questions.

Additionally, the Board finds that the issue of entitlement to TDIU is inexplicably intertwined with whether the issue of entitlement to service connection for blood clots of the legs and lungs is granted.  Therefore, this issue cannot be adjudicated at this time.  The appropriate remedy where a claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Schedule the Veteran for an examination with a hematologist to determine the nature and etiology of his blood clotting disorder.  All necessary studies and/or tests should be conducted.  The Veteran's claims file should be made available to the examiner for review.  Following a review of the claims file, the examiner should answer the following questions:

(a)  Confirm whether the Veteran has a congenital protein C and protein S deficiency.  If so, identify any residuals related to this condition.  The examiner should specifically determine whether the Veteran's blood clotting disorder for which he seeks service connection is a residual of such.  

(b)  If a congenital protein C and protein S deficiency is present, does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(c)  If the Veteran's congenital protein C and protein S deficiency is considered a defect, then was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active service?

(d) If the examiner finds that the Veteran's congenital protein C and protein S deficiency is a disease, then is at least as likely as not (at least a 50 percent probability) that it was aggravated by his period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

(e)  If the examiner finds that the Veteran does not have a current blood disorder diagnosis, the examiner must attempt to reconcile these findings with prior diagnoses of blood disorders/clotting disorders (October 2009 VA examination, October 2006 VA examination).

(f) State whether the Veteran has a blood disorder due to a congenital disease which was aggravated by service or whether the Veteran has a blood disorder due to a congenital defect which was superimposed by a disease or injury in service. 

A complete rationale for all opinions expressed should be included in the examination report.

3.  After all of the above actions have been completed, readjudicate the claims.  

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


